ORDER DENYING CERTIFICATE OF APPEALABILITY *
Per Curiam
This matter is before us on Appellees’ Unopposed Motion for Summary Denial of Certificate of Appealability. The United States moves for summary denial of a certificate of appealability based on the Supreme Court’s decision in Beckles v. United States, — U.S. -, 137 S.Ct. 886, 197 L.Ed.2d 145 (2017). Appellant Louis Gabriel Archuleta does not oppose the motion
*719Upon consideration, the motion is granted. A certificate of appealability is DENIED, and this matter is DISMISSED.

 This order is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. Fed. R. App. P. 32.1; 10th Cir. R. 32.1.